       Case 2:20-cv-02943-JCZ-DPC Document 1 Filed 10/29/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

                                               *
ROBERT ANTHONY and MARK                        *    DOCKET NO:
BARLETTER                                      *
                                               *
                      Plaintiffs               *
       v.                                      *    JUDGE:
                                               *
WAYNE’S TRUCK SERVICE, INC.                    *
                                               *    MAGISTRATE:
                      Defendant                *
                                               *
* ***********************

                                         COMPLAINT

       NOW COME Plaintiffs Robert Anthony and Mark Barletter, through undersigned

counsel, who respectfully allege as follows:

                                   I.     INTRODUCTION

       This is an action to recover unpaid overtime wages under the Fair Labor Standards Act (29

U.S.C. 201, et. seq.) earned by Plaintiffs during their employ with Defendant. Plaintiffs are non-

exempt employees who worked in excess of 40 hours per week for the years they were employed

by Defendant. The Defendant misclassified Plaintiffs as independent contractors and refused to

pay Plaintiffs overtime wages. Plaintiffs made demand to Defendant for wages owed and they

were refused.

                     II.     PARTIES, JURISDICTION, AND VENUE

1.     Plaintiff Robert Anthony is a person of the full age of majority and a Louisiana resident

       domiciled in Tangipahoa Parish, Louisiana.

2.     Plaintiff Mark Barletter is a person of the full age of majority and a Louisiana resident

       domiciled in Tangipahoa Parish, Louisiana.
      Case 2:20-cv-02943-JCZ-DPC Document 1 Filed 10/29/20 Page 2 of 4




3.    Made Defendant is Wayne’s Truck Service, Inc., a domestic business corporation

      authorized to do and doing business in the State of Louisiana, and the Eastern District of

      Louisiana.

4.    Jurisdiction is conferred upon this Court pursuant to federal question jurisdiction, 28

      U.S.C. § 1331, which exists over Plaintiffs’ FLSA claims.

5.    Venue is proper in this District under 28 U.S.C. § 1391 because Defendant resides in the

      Eastern District of Louisiana and the acts and omissions complained of in the Civil Action

      occurred in the Eastern District of Louisiana.

                                        III.   FACTS

6.    Plaintiff Robert Anthony was employed with Wayne’s Truck Service, Inc., as a diesel

      mechanic, from August 2016 until August 2020 when he resigned. His general duties

      included diagnosing and repairing diesel engines. As such, he was a non-exempt employee

      for purposes of the FLSA.

7.    Plaintiff Mark Barletter was employed with Wayne’s Truck Service, Inc., as a diesel

      mechanic, from May 2018 until July 2020 when he resigned. His general duties included

      diagnosing and repairing diesel engines. As such, he was a non-exempt employee for

      purposes of the FLSA.

8.    Throughout their employment, Plaintiffs would generally work 50 hours per week at an

      hourly rate ranging from twelve to twenty-two dollars ($12.00 - $22.00) per hour.

9.    Despite the significant number of overtime hours worked, plaintiffs were never paid for

      their overtime in violation of 29 U.S.C. § 207.

10.   In April 2020, Plaintiffs learned that they were entitled to be paid overtime under the law.

      When they each separately spoke to, Mr. Wayne Lucido and Mrs. Mildred Lucido, the

                                               2
       Case 2:20-cv-02943-JCZ-DPC Document 1 Filed 10/29/20 Page 3 of 4




       owners of Wayne’s Truck Service, Inc., about what they learned, they were informed by

       the Lucidos that Wayne’s business practice was to not pay overtime wages.

11.    As a result of the Defendant’s refusal to pay Plaintiffs’ lawful wages, Plaintiffs suffered

       emotional distress and anxiety.

         IV.      CLAIM FOR VIOLATION OF THE FLSA, 29 U.S.C. § 201, et. seq.

12.    Plaintiffs incorporate herein all prior paragraphs of this Complaint as if copied herein in

       extenso.

13.    Defendant has violated the FLSA by requiring Plaintiffs to work overtime for each of the

       seven-day periods they were employed and not compensating them for their overtime at

       one and a half (1 &1/2) times their average hourly rate in violation of 29 U.S.C. § 207.

14.    Plaintiffs made amicable demand for payment of their unpaid overtime wages, which was

       refused by Defendant.

15.    Defendant’s refusal to pay plaintiffs’ overtime wages was a willful violation of the law.

16.    Pursuant to 29 U.S.C. § 216, Plaintiffs are entitled to file the instant lawsuit to recover their

       unpaid overtime wages, as well as liquidated damages, costs, and attorney’s fees.

                                 V.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs prays judgment be entered against Defendant for a willful

violation of the FLSA, awarding damages in an amount sufficient to adequately compensate

Plaintiffs for their earned overtime wages, liquidated damages, emotional distress damages, costs

and attorney’s fees as provided by the FLSA, legal interest thereon from date of judicial demand

until paid, all costs of this suit, and for all other general and equitable relief deemed appropriate

by this Court or allowable by law.




                                                  3
       Case 2:20-cv-02943-JCZ-DPC Document 1 Filed 10/29/20 Page 4 of 4




Dated: October 29, 2020
                                  STERNBERG, NACCARI & WHITE, LLC

                                  /s/ Natalie K. Mitchell_____________________
                                  NATALIE K. MITCHELL, La. Bar No. 32599
                                  M. SUZANNE MONTERO, La. Bar No. 21361
                                  SCOTT L. STERNBERG, La. Bar No. 33390
                                  935 Gravier Street, Suite 2020
                                  New Orleans, Louisiana 70112
                                  Telephone: 504.324.2141
                                  Facsimile: 504.534.8961
                                  natalie@snw.law | suzy@snw.law | scott@snw.law




                                      4
